Edward A. Clouse and Helen
                                                                          R.




                         Fourth Court of Appeals
                               San Antonio, Texas
                                     April 20, 2015

                                  No. 04-14-00151-CV

               Tanita F. KEHOE, Scott Kehoe, and Thomas David White, Jr.,
                                      Appellants

                                           v.

                        Edward A. CLOUSE and Helen R. Clouse,
                                     Appellees

                   From the County Court at Law, Kendall County, Texas
                              Trial Court No. 10-627-CCL
                        Honorable Bill R. Palmer, Judge Presiding

                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Jason K. Pulliam, Justice

     The court has considered the Appellant’s Motion for Rehearing En Banc, and motion is
DENIED.

                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of April, 2015.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court